Case: 1:19-cv-05768 Document #: 56-14 Filed: 03/10/20 Page 1 of 10 PageID #:1231




                      EXHIBIT 14
Case: 1:19-cv-05768 Document #: 56-14 Filed: 03/10/20 Page 2 of 10 PageID #:1232


From:          Michael A. Josephson
To:            Stephanie Dinkel
Cc:            Taylor Jones; Carl Fitz; Douglas M. Werman; Richard J Burch; Andrew Dunlap; Allison Lewton
Subject:       Rossman-2/4 Discussion
Date:          Wednesday, February 5, 2020 9:44:52 AM
Attachments:   Rossman.ESI Search Terms.pdf



Stephanie, thank you for taking the time to speak with me yesterday. I appreciate your
candor about Renee’s involvement in the development of the pay practice at issue in this
case. To confirm, we do believe that Renee is a witness within the meaning of FRCP
26(a)(1)(A)(i) and Rule 3.7 of the Illinois Rules of Professional Conduct. Whether we
elect to depose her or call her as a witness is not a decision that we have made at this
time, but given her involvement it’s certainly a very real possibility. As I mentioned
during our call, we have litigated this issue in many other cases and it is not uncommon
for lawyers to be deposed in the context of good faith/willfulness.

You had also asked whether we plan to seek her disqualification. As I mentioned, we
think that is something that EN should consider and evaluate before we take any action.
 This is more of a professional courtesy than anything else. We hope you will let us know
EN’s position this week.

We also requested (again) that you produce the 2007 attorney advice documents
identified on 5110, 5114, 5118, and 5122. We think this information is clearly relevant
to the Project Consultant position and pay practice at issue—particularly in light of the
fact that the documents seem to suggest that EN continued to pay straight time for
overtime after being advised that they couldn’t do so. We would also ask that you
remove the redactions on 5110-5112, 5114-5116, 5118-5124 or provide us with a
detailed explanation for what has been redacted and why. We believe more context
might eliminate our concerns or narrow the issues for the court to decide in the event
that these documents are submitted for an in camera review.

We also discussed some of the ESI issues outlined in your January 24 correspondence
(responding to our January 21 correspondence and January 17 call). We believe at a
minimum that you have failed to search for documents and information responsive to
the MIDP and our first set of discovery from the following custodians:

   1. Frank Volante
   2. Joe Posewick
   3. Tom Ziegenfuss
   4. Zach Shoemaker
Case: 1:19-cv-05768 Document #: 56-14 Filed: 03/10/20 Page 3 of 10 PageID #:1233


   5. Jeremy Kulik
   6. Michael Simpson
   7. Ed Miklasz
   8. Aryan Avant
   9. Renee Koehler
  10. Adam Biggam
  11. Steve Knowles
  12. Caprice Zamora
  13. Rebecca Narbutaitis
  14. Mitch Hulet


We would ask that you take steps to conduct an appropriate search for information
responsive to our discovery requests which may be in the possession, custody or control
of these custodians and any other individuals you’ve identified.

Further, although you failed to use search terms and have provided us with very little
information concerning the computer systems which may have ESI stored , we have
compiled the following list of search terms for the time period January 1, 2007 to August
27, 2019 for EN Engineering as a whole and specifically the custodians referenced
above. This chart is attached for your review. We would expect the parties to be able to
reach an agreement concerning the scope of the search and the vendor who will
conduct the search. Once we know the technology available to search the computer
systems (including backups, hard drives, etc.) we can work on getting bids.

We also discussed the confidentiality provisions which you contend prohibit the
disclosure of EN’s communications with its clients—such as Master Services Agreements
and invoices. We have asked you to provide us with the actual document you are relying
on in support of your position. Our view is that this information is discoverable and any
concerns about confidentiality are addressed by the protective orders in place. We
believe EN’s clients feel the same way.

Finally you mentioned that Frank Volante is no longer with the company. He was not
identified in your disclosures but he clearly has relevant information. Please supplement
your disclosures with his last known contact information.


            MICHAEL JOSEPHSON // JOSEPHSON DUNLAP
             PHONE #   713-352-1100    FAX # 713-352-3300
             ADDRESS   11 GREENWAY PLAZA, SUITE 3050, HOUSTON, TX 77046
Case: 1:19-cv-05768 Document #: 56-14 Filed: 03/10/20 Page 4 of 10 PageID #:1234


JD

           WEBSITE   WWW.MYBACKWAGES.COM
Case: 1:19-cv-05768 Document #: 56-14 Filed: 03/10/20 Page 5 of 10 PageID #:1235
         Case: 1:19-cv-05768 Document #: 56-14 Filed: 03/10/20 Page 6 of 10 PageID #:1236



THIS IS A CONFIDENTIAL MESSAGE: This message is intended solely for the use by the individual or entity to which
it is addressed and may contain confidential information that is privileged, confidential and exempt from any disclosure. If
the reader of this message is not the intended recipient, or the employee or agent responsible for delivering the message to
the intended recipient, you are hereby notified that any dissemination, distribution or copying of this communication is
strictly prohibited. If you have received this communication in error, please notify us immediately by telephone and
return the original message to us at the above address via the United States Postal Service. Thank you for your
cooperation.

From:MichaelA.Josephson<mjosephson@mybackwages.com>
Sent:Friday,February7,20206:15AM
To:StephanieDinkel<sdinkel@kdllclaw.com>
Cc:TaylorJones<tjones@mybackwages.com>;CarlFitz<cfitz@mybackwages.com>;DouglasM.Werman
<dwerman@flsalaw.com>;AllisonLewton<alewton@mybackwages.com>;AndrewDunlap
<adunlap@mybackwages.com>;RichardJBurch<rburch@brucknerburch.com>
Subject:ENͲͲOUTSTANDINGISSUES
Importance:High

StephaniehereisabulletpointoftheemailsIsentyouaboutthemissingdocumentsfromyour2/5
“supplemental”production.I’vealsoreattachedmy2/5correspondencesummarizingour2/4
discussion:

    x WearemissingotherversionsofEN’sMSAswithAmeren.Yousentusthe2018MSAbutitis
       clearthatthereareothers.Pleaseproducethoseversionstoday.
    x WearemissingMSAswiththeotherENclientswhoutilizedtheservicesoftheputativeclass
       members.UnlessAmerenistheonlyclientofENusingProjectConsultants/Inspectors,we
       expectyoutoproduceallresponsivedocumentstoday.
    x WearemissingalloftheinvoicesbetweenAmerenandENcoveringtheservicesofProject
       Consultants/Inspectors.Thereisnolegalorfactualbasesforwithholdingthese
       documents.Wehaveagreedthattheycanbeproducedsubjecttotheprotectiveorderin
       place.Pleaseproducethemissingdocumentstoday.
    x WearemissingEN’sorganizationalcharts.Youproduceda2017versionforasubsetofthe
       company.Wherearetherestoftheyears?WherearetheorganizationalchartsfortheCͲsuite
       down?WeexpectcompleteorganizationalchartsfortheEN.Pleaseproduceeverythingfor
       therelevanttimeperiodtoday.
    x Westillhavenotreceivedthe2007documentthatreferencesadviceReneeprovidedabout
       thepaypracticeatissue(identifiedonEN5110,5114,5118,and5122).Thisshouldbe
       producedtoday.
    x WestillhavenotreceivedFrankVolante’scontactinformation.

Wearegrowingincreasinglyconcernedthatyouaredeliberatelywithholdingresponsiveinformation
inamannerwhichisinconsistentwithyourdiscoveryobligationsunderFRCP26,34and37.Our
patiencewiththesediscoverygamesisrunningout.

WeexpectyourpositiononRenee’sdisqualificationtoday.Weexpectaresponsefromyouonallof
theoutstandingdiscoveryissuesrelatingtothemissingcustodians,ESIandyoursupplemental
                                                             2
        Case: 1:19-cv-05768 Document #: 56-14 Filed: 03/10/20 Page 7 of 10 PageID #:1237

productionbyCOBtoday.Ifyoucan’tproducedocumentstoday,weexpectarealistictimelinefor
compliance.Theonethingthatwillnotworkisfurtherdelays.Cooperationandgoodfaithwillgoa
longwaywithus.Obstructionwillnot.

Welookforwardtohearingfromyou.

                                                                                                




                MICHAEL JOSEPHSON // JOSEPHSON DUNLAP
                                                                      




                        PHONE # 713-352-1100    FAX # 713-352-3300
                




                    




                  
                        ADDRESS 11 GREENWAY PLAZA, SUITE 3050, HOUSTON, TX 77046
                    
                        WEBSITE WWW.MYBACKWAGES.COM


           
                                               
                                           

                                                         



















                                                                     3
Case: 1:19-cv-05768 Document #: 56-14 Filed: 03/10/20 Page 8 of 10 PageID #:1238
          Case: 1:19-cv-05768 Document #: 56-14 Filed: 03/10/20 Page 9 of 10 PageID #:1239

concisely in an nonargumentative and nonsuggestive manner. Objections to the form of a question are
acceptable, but objections which interfere with the fair examination of the witness are not. I think many of
your objections interfered with the examination and this controversy could have been avoided had you just
objected to form. This is particularly true since form objections include objections to leading questions, lack
of foundation, assuming facts not in evidence, mischaracterization, vague or misleading questions, lack of
personal knowledge, speculative, asked and answered, argumentative, and compound questions. Sec.
Nat'l Bank of Sioux City, Iowa v. Abbott Labs., 299 F.R.D. 595, 601 (N.D. Iowa 2014), vacated on other
grounds, 800 F.3d 936 (8th Cir. 2015)). Stated another way you can simply object to “form” without any
concerns about waiving your right to preserve your objection. More importantly, by objecting only to form,
you are able to avoid a situation where you are accused (as I accused you) of coaching or improperly
instructing a witness on how to answer a question or more importantly, how to avoid answering a
question. Specht v. Google, Inc., 268 F.R.D. 596 (N.D. Ill. 2010) (Leinenweber, J.). I recently read Judge
Seeger’s Standing Order on conducting depositions and found it instructive. Even though he’s not our judge,
I hope you will take the time to review his requirements because they may be helpful as we move forward
with           depositions            in           this         case.            Here           is          the
link: https://www.ilnd.uscourts.gov/PrintContent.aspx?cmpid=1128.

Going forward I’d like your agreement to limit your objections to “form.” Of course if you need to preserve
a privilege, you do have the right to instruct the witness not to answer—but again—I’d appreciate it if you
would do so in a manner consistent with FRC 30(c)(2). I think this approach will save time, eliminate
needless frustration and make for a cleaner record.

I look forward to hearing from you about our outstanding discovery disputes and the issue of disqualification.

Michael





                 MICHAEL JOSEPHSON // JOSEPHSON DUNLAP
                                                                       




                         PHONE # 713-352-1100    FAX # 713-352-3300
                 




                     




                   
                         ADDRESS 11 GREENWAY PLAZA, SUITE 3050, HOUSTON, TX 77046
                     
                         WEBSITE WWW.MYBACKWAGES.COM
     
                                          
                                                           



















                                                                       2
Case: 1:19-cv-05768 Document #: 56-14 Filed: 03/10/20 Page 10 of 10 PageID #:1240
